     Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 1 of 21 Page ID #:1




 1 DANIEL A. POWELL (Pro Hac Vice pending)
    DPowell@MincLaw.com
 2 MINC, LLC
   200 Park Avenue, Suite 200
 3 Orange Village, Ohio 44122
   Telephone: (216) 373-7706
 4
   TAYLOR C. FOSS (State Bar No. 253486)
 5  tfoss@wrslawyers.com
   MAX N. WELLMAN (State Bar No. 291814)
 6   mwellman@wrslawyers.com
   WOLF, RIFKIN, SHAPIRO, SCHULMAN  th
                                          & RABKIN, LLP
 7 11400 West Olympic Boulevard, 9 Floor
   Los Angeles, California 90064-1582
 8 Telephone: (310) 478-4100
   Facsimile: (310) 479-1422
 9
   Attorneys for Plaintiffs JOE FEEHAN,
10 LUNA AZIZ, and LEGENDAIRY MILK,
   LLC
11
                          UNITED STATES DISTRICT COURT
12
          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
13
14
   JOE FEEHAN, LUNA AZIZ, and                 Case No.
15 LEGENDAIRY MILK, LLC,
                                              COMPLAINT FOR DEFAMATION,
16               Plaintiffs,                  UNFAIR TRADE PRACTICES,
                                              AND VIOLATIONS OF LANHAM
17         vs.                                ACT
18 KRYSTAL DUHANEY and MILKY                  Trial Date:
   MAMA, LLC,
19
           Defendants.
20
21
22
23
24
25
26
27
28

       COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
     Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 2 of 21 Page ID #:2




 1               Plaintiffs Joe Feehan, Luna Aziz, and Legendairy Milk, LLC, (collectively
 2 “Plaintiffs”) file this Complaint against Defendants Krystal Nicole Duhaney and
 3 Milky Mama, LLC (collectively “Defendants”).
 4                                           PARTIES
 5               1.   Plaintiffs Joe Feehan and Luna Aziz are co-owners of Plaintiff
 6 Legendairy Milk, LLC (“Legendairy”).
 7               2.   Legendairy is a limited liability company with a principal place of
 8 business in Travis County, Texas and is engaged in the production and sale of
 9 organic herbal supplements providing natural support for healthy breast milk
10 production in lactating mothers. Feehan and Aziz are residents of Travis County,
11 Texas.
12               3.   Milky Mama, LLC, (“Milky Mama”) is a limited liability company
13 with a principal place of business in Riverside, California and is a direct competitor
14 of Legendairy, marketing and selling its products and services to the same customer
15 base.
16               4.   Krystal Duhaney is a resident of California and the sole owner of Milky
17 Mama. As the sole owner of Milky Mama, there is a unity of interest and ownership
18 between Duhaney and Milky Mama such that the separate personalities of the two
19 do not in reality exist. Adherence to the fiction that Milky Mama and Duhaney are
20 separate entities under the circumstances would promote injustice by allowing
21 Milky Mama to benefit and profit from the bad faith actions of Duhaney pleaded
22 herein without facing any of the consequences for those wrongful actions. Milky
23 Mama should, therefore, be treated as the alter ego of Duhaney and vice versa.
24               5.   “Denise Schwartz” is a fictitious Internet persona purporting to be a
25 breast-feeding mother residing in Texas which was utilized by Defendants on
26 popular social media platforms, including Facebook.com (“FB”) and Instagram.com
27 (“IG”). The Denise Schwartz persona was created and controlled by, and directed
28 for the benefit of, Defendants in both disparaging and defaming the products and
     4757595.1
                                                  -2-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
     Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 3 of 21 Page ID #:3




 1 services offered and sold by Plaintiffs and deceptively promoting the products and
 2 services offered and sold by Defendants.
 3               6.   “Michelle Berkley” is a fictitious Internet persona purporting to be a
 4 breast-feeding mother residing in California which was utilized by Defendants on
 5 popular social media platforms, including FB and IG. The Michelle Berkley persona
 6 was created and controlled by, and directed for the benefit of, Defendants in both
 7 disparaging and defaming the products and services offered and sold by Plaintiffs
 8 and deceptively promoting the products and services offered and sold by
 9 Defendants.
10                                JURISDICTION AND VENUE
11               7.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §
12 1332(a) because the matter in controversy exceeds the sum or value of $75,000 and
13 is between citizens of different states, and pursuant to 28 U.S.C. § 1331 for
14 Plaintiff’s Lanham Act claim.
15               8.   This Court has specific and general personal jurisdiction over all
16 Defendants because all Defendants, as set forth herein, reside and/or are
17 incorporated in the Central District of California and the acts complained of herein
18 occurred within the Central District of California.
19               9.   Plaintiffs’ claim for defamation and was originally filed in Texas state
20 court against an unknown Jane Doe defendant who operated the Denise Schwartz
21 user accounts, which purported to be a Texas resident. Plaintiffs conducted
22 necessary discovery on FB, IG, and Internet service providers (ISPs) to ultimately
23 unmask Defendants as responsible for the Denise Schwartz accounts and amended
24 their Original Petition to add their Lanham Act claim and name Defendants, who
25 removed the lawsuit to the United States District Court for the Western District of
26 Texas. Defendants filed a motion to dismiss for lack of personal jurisdiction and/or
27 transfer venue to the Central District of California. The district court entered a
28 scheduling order and the parties engaged in extensive discovery in anticipation of a
     4757595.1
                                                  -3-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
     Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 4 of 21 Page ID #:4




 1 September 2021 trial date. On August 9, 2021, shortly after continuing the trial date,
 2 the district court granted Defendants’ motion and dismissed Plaintiffs’ claims
 3 without prejudice to refiling in another jurisdiction.
 4               10.   Venue is proper in this District because the Defendants reside herein
 5 pursuant to 28 U.S.C. § 1391(b)(1).
 6                                  FACTUAL BACKGROUND
 7               11.   Defendants have published numerous false, defamatory, disparaging,
 8 misleading, deceptive, and injurious statements (hereinafter, the “Statements”) on
 9 the Internet about Plaintiffs, their products, and their services, specifically targeting
10 the Statements towards Facebook and other social media ‘groups’ populated and
11 frequented by breastfeeding mothers.
12               12.   Legendairy is an Austin-based and family-owned company that
13 produces organic herbal supplements offering natural support for healthy breast milk
14 production in lactating mothers. Legendairy was founded in 2015 by Aziz and her
15 husband, Feehan. Aziz has been featured in numerous media publications and social
16 media videos as the founder of Legendairy and administers a Facebook group of
17 breastfeeding mothers with over 31,000 members.
18               13.   Milky Mama, founded in 2015 by Duhaney, is a direct competitor of
19 Legendairy in the breastfeeding supplement industry and intentionally markets itself
20 to breastfeeding mothers on various social media pages.
21               14.   In addition to being the owner of Milky Mama and generally referred to
22 as “Milky Mama” in the breastfeeding support industry, Duhaney holds herself out
23 as a Registered Nurse (RN) and International Board Certified Lactation Consultant
24 (“IBCLC”).
25               15.   In 2016, while on duty as a nurse and from her workstation at Kaiser
26 Permanente, Duhaney created the Denise Schwartz and Michelle Berkley user
27 accounts on FB and IG.
28
     4757595.1
                                                  -4-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
     Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 5 of 21 Page ID #:5




 1               16.   Plaintiffs first discovered the Denise Schwartz accounts in 2017.
 2 Plaintiffs first discovered the Michelle Berkley accounts in 2019, after filing a
 3 lawsuit in Texas state court and conducting discovery to unmask the true identity
 4 behind the Denise Schwartz accounts.
 5               17.   Through the Denise Schwartz and Michelle Berkley user accounts,
 6 until the accounts were deleted in 2019 when Defendants were notified of the
 7 prospect of imminent litigation, Defendants conducted a malicious campaign of
 8 false, defamatory, misleading, deceptive, and injurious statements on FB, IG,
 9 Messenger, and presumably elsewhere on the Internet with the intention of harming
10 Plaintiffs’ reputations, tortiously interfering with their business relations, injuring
11 their economic interests, misleading current and prospective consumers, and
12 otherwise causing injury.
13               18.   Defendants credibly impersonated multiple breastfeeding mothers on
14 Internet message boards and online reviews discussing purported consumer
15 experiences with Legendairy and Milky Mama, specifically including but not
16 limited to those discussions and reviews in which Defendants deceptively sought to
17 divert customers and potential customers away from Legendairy and/or to Milky
18 Mama.
19               19.   According to user account data, the log-ins to the Denise Schwartz
20 account were through internet connections provided to: (1) Milky Mama’s corporate
21 account; (2) Duhaney’s cell phone provided by Milky Mama; and (3) Duhaney’s
22 home residence where Duhaney performs substantial duties in furtherance of Milky
23 Mama’s pursuits.
24               20.   In order to fraudulently conceal their true identity, Defendants carried
25 out the campaign under fictitious Internet usernames and with account profile
26 pictures of other breastfeeding mothers and their families which were utilized
27 without authorization or any form of consent.
28
     4757595.1
                                                   -5-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
     Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 6 of 21 Page ID #:6




 1               21.   Defendants operated multiple social media accounts, under fictitious
 2 Internet usernames, such as the Denise Schwartz and Michelle Berkley accounts, for
 3 the purpose of furthering their efforts to maliciously harm the Legendairy brand and
 4 deceptively promote the Milky Mama brand.
 5               22.   Both Duhaney, through her actual user accounts, and Defendants’
 6 social media manager and Facebook forum administrator, Khadijah Artis-Santiago,
 7 routinely and consistently engaged in exchanges with Defendants’ fake social media
 8 accounts and created posts directed to breastfeeding mothers which gave attention,
 9 prominence, and the appearance of credibility to Defendants’ fake social media
10 accounts and the posts published therefrom.
11               23.   Through the Denise Schwartz accounts, Defendants specifically
12 targeted Legendairy’s FB page as well as other social media groups of breastfeeding
13 moms, with the intent to damage Plaintiffs’ reputations, interfere with their business
14 pursuits and economic interests, and mislead consumers.
15               24.   On or about September 6, 2017, through the Denise Schwartz FB
16 account, Defendants published a false one-star review on Legendairy’s FB page,
17 falsely stating: “My husband bought me the Best Seller bundle before I returned to
18 work and it dried up my milk [emoji][emoji]!!! Once I stopped taking it, my milk
19 started coming back. I emailed and got no help or advice so that was pretty
20 disappointing because I really wanted these to work. I started eating Milky Mama
21 Treats and my supply started increasing so much! I want to donate milk so I may try
22 a different Legendairy Milk product to see if it will work better.”
23               25.   Shortly thereafter, in September and October 2017, Defendants filed
24 trademarks for five products which have substantial crossover in ingredients to
25 existing and trademarked Legendairy products, including the products specifically in
26 Legendairy’s Best Seller bundle which Defendants falsely claimed had eliminated a
27 breastfeeding mother’s supply of breast milk.
28
     4757595.1
                                                  -6-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
     Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 7 of 21 Page ID #:7




 1               26.   In and around April 2018, as Defendants’ products were released for
 2 sale to the consuming public, Defendants frequently utilized the Denise Schwartz
 3 and Michelle Berkley user accounts to promote Milky Mama, Duhaney, and
 4 Defendants’ products through a variety of false and deceptive posts in breastfeeding
 5 support groups on FB and elsewhere, impersonating Milky Mama customers who
 6 were actively breastfeeding mothers suffering from low milk supply.
 7               27.   Defendants gained access to the FB breastfeeding support groups,
 8 which are collectively comprised of hundreds of thousands of breastfeeding mothers
 9 who often struggle with breastmilk supply for a variety of reasons, by
10 misrepresenting their identity and capacity.
11               28.   On or about May 9, 2018, in the Facebook group “Exclusively
12 Pumping Mamas- Education & Support Group” (hereinafter “the EPM Group”) and
13 through the Denise Schwartz account, Defendants posted a picture of the Milky
14 Mama product Lady Leche and the following question and statement: “Has anyone
15 tried these from Milky Mama? I just got them and am practing [sic] they work or
16 else I’m afraid I won’t be able to offer my baby breastmilk anymore [emoji].” In
17 response to the user comments that followed, “Denise Schwartz” stated that the
18 picture posted is Milky Mama’s “new herbal supplement” which “are amazing” and
19 “I started leaking today which I haven’t done in months” and “so far I’m
20 impressed!” Also, in response to another forum member’s comment, “Denise
21 Schwartz” stated: “This is my last-ditch effort. I’ve tried so many things!
22 Legendairy Milk decreased my supply. I’m hoping the leaking means they’re
23 working.”
24               29.   On or about May 11, 2018, in the EMP Group, a group member asked:
25 “Before I buy, I would like real people feedback on the Legendairy Milk products…
26 any feedback is awesome, thank you!” In response to this request for “real people
27 feedback”, Defendants falsely stated through the Denise Schwartz account: “I used
28
     4757595.1
                                                 -7-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
     Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 8 of 21 Page ID #:8




 1 the Milky Mama Herbal liquids and am seeing pretty good results!” and “This is the
 2 only thing that has really worked for me so far.”
 3               30.   On or about May 17, 2018, in the Facebook group “Fancy Pumpers”
 4 (hereinafter “the FP Group”), a group member asked: “Milky mama supplements vs
 5 legendairy milk? Is one better than the other?” In response to this inquiry for
 6 genuine consumer experiences, Defendants falsely stated through the Denise
 7 Schwartz account: “I’ve tried both and have had better luck with Milky Mama.
 8 Legendairy Milk actually decreased my supply [emoji]”and “I could not stomach
 9 the [Legendairy product] Lactivist.”
10               31.   On or about May 20, 2018, on Milky Mama’s Yelp page and through a
11 Yelp user account entitled “Denise S.” and with the same profile picture as the
12 Denise Schwartz accounts on FB and IG, Defendants published the following false
13 five-star review of Milky Mama: “So glad I ordered! I was hesitant because I had
14 already tried so many things that hadn’t worked. Not only has everything I’ve tried
15 worked, but they also have an amazing team that helps answer all of my
16 breastfeeding questions. Me and my baby thank you!!”
17               32.   On or about June 8, 2018, in “The Official Milky Mama Lactation
18 Support Group” (hereinafter “the OMM Group”), Defendants falsely stated through
19 the Denise Schwartz account: “So I bought enough Milk Goodness to last til the
20 apocalypse (shhh, don’t tell my husband). I seriously need Milky Mama Rehab! Hi,
21 my name is Denise and I’m addicted to Milky Mama Products…” The OMM Group
22 moderator and Milky Mama employee, Khadijah Artis-Santiago, responded: “Join
23 the club. I’m Khadijah, the leader of Milky Mama Anonymous. I announced my
24 addiction months ago. Nice to know I’m not alone. lol.”
25               33.   On or about June 12, 2018, in the Facebook group “IGT and Low Milk
26 Supply Support Group” (hereinafter “The IGT Group”), a group member asked “Do
27 any of you use lactivist from legendairy milk? Do you get results from it?” In
28 response to this inquiry for unbiased consumer advice, Defendants falsely stated
     4757595.1
                                                 -8-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
     Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 9 of 21 Page ID #:9




 1 through the Denise Schwartz account: “I tried it and it tasted horrible and I didn’t
 2 see much of a difference. I use Milk Goddess from Milky Mama (it has Torbangun
 3 in it too) and saw a decent increase.”
 4               34.   On or about June 23, 2018, in the EPM Group and in response to
 5 another group member’s question about Milky Mama’s product Emergency
 6 Brownies, Defendants falsely stated the following through the Denise Schwartz
 7 account: “I LOVE them! Their products are the only ones that have worked for me. I
 8 tried Legendairy Milk, fenugreek, and everything and nothing worked. Legendairy
 9 Milk actually made my supply go down [emoji].”
10               35.   On or about October 20, 2018, in the IGT Group, a group member
11 asked: “For those who have tried Legendairy Milk products, did you see an increase
12 in milk and if so, how much of an increase? I’m thinking about trying Liquid Gold. I
13 have a slow refill rate and low protein levels. Is it worth it?” In response to this
14 inquiry for genuine consumer experience, Defendants falsely stated the following
15 through the Denise Schwartz account: “I used them all including lactivist and
16 nothing helped. A few actually decreased my supply [emoji]. So far, I am seeing
17 good results with Lady Leche and Milk Goddess from Milky Mama.” Defendants
18 further replied that “[Milky Mama product] lady Leche helps me with refill rate.”
19               36.   On or about November 28, 2018, in the OMM Group, Defendants
20 posted an “appreciation post” through the Denise Schwartz account pretending to
21 be a customer who had visited the Milky mama store, tagging “[t]he beautiful
22 Krystal Duhaney” who “spent almost an hour watchting [sic] my guy latch, weighin
23 [sic] baby and telling me how to determine is my supply is low or not… I loved that
24 she wasn’t just trying to sell me things but actually wanted to help.” Milky Mama
25 employee Khadijah Artis-Santiago responded “She’s the best, isn’t she?” The post
26 was actually published by Defendants to praise the “Milky Mama” (i.e. Duhaney)
27 and Milky Mama’s products. None of the experiences or events described in the post
28 ever actually occurred.
     4757595.1
                                               -9-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
  Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 10 of 21 Page ID #:10




 1               37.   On or about March 31, 2019, Defendants published several false
 2 statements in the OMM Group. The false statements included:
 3               a.    “Hi guys! I have a confession to make. I ventured over and tried
 4 Legendairy Milk out of curiosity [emoji] My supply plummeted after using them
 5 and now I’m scrambling to get it back. I commented on Instagram and they freaking
 6 blocked me!!! What can I do? Lady Leche is on the way to me but I’m so worried
 7 until it gets here. Help please!! P.S. Never again will I stray from Milky Mama.”
 8               b.    “huh?? I tried to contact [Legendairy] and was blocked. That’s not fair.
 9 My supply was fine, I took [Legendairy’s] pills my supply tanked. I stopped taking
10 them and it’s increasing.”
11               c.    “I used the best seller bundle which has milkapalooza, pump princess,
12 and liquid gold. [emoji].”
13               d.    “I’m sorry. I know every mom is different but [Legendairy’s] products
14 just aren’t for me.”
15               38.   Defendants published many more posts, comments, and responses
16 through the Denise Schwartz accounts on both FB and IG, including publications
17 that falsely disparage Legendairy and its products and deceptively promote Milky
18 Mama’s products and services which Plaintiffs had yet to discover and/or were
19 published in closed groups to which access was restricted. Those accounts and all
20 posts, comments, and responses through those accounts were permanently deleted
21 by Defendants in an attempt to conceal their identity from and liability to Plaintiffs
22 after receiving notice of Plaintiffs’ claims, in violation of preservation requirements.
23               39.   The Denise Schwartz FB was active for three years and was utilized to
24 gain access to and comment in breastfeeding support groups on FB with a collective
25 membership exceeding 330,000 FB users. These FB groups included Fancy
26 Pumpers (15,000 members), Exclusively Pumping Mamas – Education and Support
27 Group (54,100 members), Breast Bottle & Beyond – Support Group (27,400
28 members), Dairy Queens Breastfeeding Support Closed Group (51,000 members),
     4757595.1
                                                   -10-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
  Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 11 of 21 Page ID #:11




 1 IGT and Low Milk Supply Support Group (9,500 members), The Office Milky
 2 Mama Lactation Support Group (30,900), Exclusively Pumping Moms (27,000),
 3 and Milky Mamas Breastfeeding Support Group (122,000).
 4               40.   The Denise Schwartz IG account was active for three years and
 5 accumulated nearly 400 followers.
 6               41.   In addition to the Statements posted through the Denise Schwartz
 7 accounts, Defendants also published many of the Statements through the Michelle
 8 Berkley accounts and used the Michelle Berkley accounts to interact with and
 9 amplify the false statements made through the Denise Schwartz accounts.
10               42.   On or about September 2, 2018, in the OMM Group and through the
11 Michelle Berkley account, Defendants falsely claimed to have went to Milky
12 Mama’s store and met with Duhaney and spoke of Duhaney in effusive terms.
13 Through Duhaney’s real FB account, through which she is the Administrator and
14 head moderator of the OMM Group, Defendants responded: “Aww!! Thanks for
15 stopping by mama [emoji] It was a pleasure chatting with you and your little guy.
16 Thank you for the kind words, I’ll definitely share them with my team!” In actuality,
17 the meeting never occurred because, in reality, the post was made by Defendants
18 impersonating a breastfeeding mother.
19               43.   On or about March 18, 2019, through the Michelle Berkley account,
20 Defendants posted in the Facebook group “Milky Mamas Breastfeeding Support
21 Group” (hereinafter “the MMB Group”) that she had tried both Milky Mama and
22 Legendairy products and that Legendairy “decreased my supply.” Defendants also
23 posted that “Legendairy just about dried me up and I tried all of their products.”
24 Defendants also participated in this exchange through the Denise Schwartz account,
25 as evidenced by final response through the Michelle Berkley account (“Denise
26 Schwartz oh no! That’s awful”) but those statements were subsequently deleted
27 when the accounts were deleted.
28
     4757595.1
                                                -11-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
  Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 12 of 21 Page ID #:12




 1               44.   On or about March 31, 2019, through the Michelle Berkley account,
 2 Defendants responded to a “Denise Schwartz” post in the OMM Group that
 3 discussed how her milk supply had purportedly plummeted after using Legendairy’s
 4 products. The response exclaimed: “Mine Too! I emailed them and didn’t get any
 5 help unfortunately. So frustrating.”
 6               45.   On or about May 28, 2019, through the Michelle Berkley account in the
 7 OMM Group, Defendants falsely claimed to have tried all available products and
 8 that Milky Mama’s products were the only ones that worked. Duhaney responded to
 9 this message via Duhaney’s personal account.
10               46.   The OMM Group rules imposed by Defendants on all members who
11 seek to participate include restrictions which prohibit discussion of “other lactation
12 treat/supplements” and “Promotions/Spam/Self-Promotions/Buying/Selling.”
13               47.   Defendants published many more posts, comments, and responses
14 through the Michelle Berkley accounts on FB and IG, including publications that
15 falsely disparage Legendairy and its products and deceptively promote Milky
16 Mama’s products and services, but those accounts and the posts, comments, and
17 responses through those accounts were permanently deleted by Defendants after
18 they were put on notice of Plaintiff’s claims in an attempt to conceal their identity
19 from and liability to Plaintiffs, in violation of preservation requirements.
20               48.   Defendants’ Statements are false because they do not reflect the honest
21 and genuine experiences or opinions of Plaintiffs’ (or Defendants’) actual
22 customers.
23               49.   Plaintiffs have earned and enjoy reputations for providing high-quality
24 products, being honest, being responsive to customer concerns, and maintaining
25 positive relationships with its customers.
26               50.   The Statements were published by Defendants in an attempt to gain an
27 unfair competitive advantage, ruin Plaintiffs’ reputations, and injure Plaintiffs in
28 their industry, trade, and occupations.
     4757595.1
                                                  -12-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
  Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 13 of 21 Page ID #:13




 1               51.   Legendairy has thoroughly examined its records and has never had a
 2 client with the names “Denise Schwartz” or “Michelle Berkley,” nor any variation
 3 thereof.
 4               52.   Plaintiffs have identified and contacted the photographers of the
 5 pictures utilized by the “Denise Schwartz” and “Michelle Berkley” accounts,
 6 learned the true identity of the mothers of those children and confirmed they are not
 7 “Denise Schwartz” or “Michelle Berkley”, and that the infant pictured who “Denise
 8 Schwartz” claims to have been breastfeeding over the previous three years is now in
 9 fact nearly 10 years old.
10               53.   Defendants fraudulently concealed their true identity and capacity in
11 order to create the false appearance of breastfeeding moms who had been injured by
12 Legendairy’s products, thereby sabotaging Plaintiffs’ reputations and business
13 operations, while at the same time leaving glowing reviews and recommendations
14 for Legendairy’s competitor, Milky Mama LLC.
15               54.   Only after being notified of the prospect of imminent litigation did
16 Defendants cease using the Denise Schwartz and Michelle Berkley accounts.
17               55.   Defendants have refused to retract their false statements of and
18 concerning Plaintiffs, despite demand.
19               56.   Defendants have admitted to creating and controlling the Denise
20 Schwartz and Michelle Berkley accounts, but have never notified any of the
21 audiences reached through those accounts of their deception.
22               57.   Defendants creation and use of the Denise Schwartz and Michelle
23 Berkley accounts were in violation of FB’s terms of service and community
24 guidelines as well as the rules and prohibitions imposed by each support group for
25 which Defendants sought admission and actively participated. Defendants even
26 offered an incentive program, including free products or discounts, to their “Brand
27 Ambassadors” and encouraged those individuals to create separate accounts to
28
     4757595.1
                                                 -13-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
  Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 14 of 21 Page ID #:14




 1 perform “Brand Ambassador” duties, which included following Defendants on
 2 social media and sharing Defendants’ content published to social media.
 3               58.    As a result of the Statements, Plaintiffs have been harmed and continue
 4 to be harmed.
 5                                       CAUSES OF ACTION
 6                     COUNT 1: DEFAMATION (LIBEL AND LIBEL PER SE)
 7               59.    Plaintiffs repeat and incorporate each and every allegation contained
 8 above as though fully set forth herein.
 9               60.    The statements and content of the Statements published by the
10 Defendants are demonstrably false and damaging to Plaintiffs’ reputations. The
11 Statements include, but are not limited to, false accusations that Defendants tried
12 Plaintiffs’ products, the products were defective and harmful, and that Plaintiffs
13 were not responsive to customer questions or concerns and are rude and hostile
14 towards dissatisfied customers.
15               61.    Defendants authored and published the Statements without privilege,
16 authorization, or consent.
17               62.    The Statements are defamatory per se as they falsely accuse the
18 Plaintiffs of unprofessional and unethical conduct and tend to harm Plaintiffs in their
19 trade and profession. The Statements were intended to diminish Plaintiffs’
20 reputations in their industry, trade, and profession.
21               63.    Defendants deliberately directed and communicated the Statements to
22 third parties via the Internet. Upon information and belief, the Statements have been
23 read by Internet users and prospective and current customers throughout California
24 and the World.
25               64.    Defendants published the Statements with the intent of causing harm to
26 the individual and collective reputations and economic interests of Plaintiffs.
27               65.    Defendants published the Statements with knowledge of falsity and/or
28 in reckless disregard of truth in that Defendants never genuinely tried Plaintiffs’
     4757595.1
                                                   -14-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
  Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 15 of 21 Page ID #:15




 1 products and knew Plaintiffs did not engage in unprofessional conduct and that
 2 Plaintiffs’ products were not defective or harmful.
 3               66.   Plaintiffs Feehan and Aziz, by virtue of their positions as co-owners of
 4 Legendairy, are so closely identified with Legendairy that the Statements
 5 necessarily are of and concerning each Plaintiff and cause injury to their respective
 6 and individual reputations and other interests.
 7               67.   As a direct and proximate result of the Statements, Plaintiffs have
 8 sustained and will continue to sustain, immediate and irreparable harm and injury,
 9 including but not limited to significant reputational harm and mental anguish.
10               68.   The Statements were published with malice, hatred, and ill will towards
11 Plaintiffs. The public accusations expose Plaintiffs to hatred, contempt, ridicule, or
12 obloquy because the Statements, as a whole, falsely allege that Plaintiffs are rude
13 and/or unresponsive to complaints submitted about their products by breastfeeding
14 mothers and that their products decrease milk supply. The Statements were made
15 with the intent of diverting business away from Plaintiffs and damaging their
16 reputations in their trade and industry. Plaintiffs are, therefore, entitled to punitive
17 damages against Defendants in an amount according to proof, in order to dissuade
18 Defendants from pursuing a similar course of conduct and to discourage other
19 people from engaging in similar conduct in the future.
20                         COUNT II: VIOLATIONS OF LANHAM ACT
21                                   (15 U.S.C. §§ 1051 ET SEQ.)
22               69.   Plaintiffs repeat and reallege each and every allegation contained above
23 and below as though fully set forth herein.
24               70.   Defendants and Plaintiffs are direct competitors in their industry and
25 both are engaged in interstate commerce.
26               71.   The Statements have entered interstate commerce, are designed and
27 intended to influence purchasing decisions by consumers, and have been sufficiently
28
     4757595.1
                                                   -15-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
  Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 16 of 21 Page ID #:16




 1 disseminated to the purchasing public via the Internet to meaningfully influence
 2 their purchasing decisions.
 3               72.   The Statements have a tendency to deceive a substantial section of
 4 Defendants’ intended audience, and such deception is material.
 5               73.   The Statements amount to false or misleading descriptions and/or
 6 representations in connection with the goods and services offered by Plaintiffs and
 7 Defendants.
 8               74.   The Statements are likely to and have in fact caused confusion,
 9 mistake, and/or deception as to the affiliation, connection, or association of the
10 “Denise Schwartz” and “Michelle Berkley” personas with Plaintiffs.
11               75.   The Statements are likely to and have in fact caused confusion,
12 mistake, and/or deception as to the origin of the approval of Defendants’ goods by
13 the “Denise Schwartz” and “Michelle Berkley” personas and also qualify as a means
14 of unfair competition.
15               76.   The Statements, which amount to de facto commercial advertising or
16 promotion of Milky Mama products, include material misrepresentations as to the
17 nature, characteristics, and quality of Plaintiffs’ goods, services, and commercial
18 activities.
19               77.   Plaintiffs have suffered irreparable injury as a result of the Statements.
20               78.   Because the Statements mention Legendairy by name, irreparable
21 injury is properly presumed.
22               79.   Defendants’ actions complained of herein were willful and taken in bad
23 faith.
24               80.   The bad faith actions of Defendants render this an exceptional case.
25               81.   Plaintiffs seek injunctive relief, monetary damages, treble damages
26 under 15 U.S.C. § 1117(a), Defendants’ profits, costs of the action, and all other
27 relief allowed under the Lanham Act, including attorneys’ fees.
28
     4757595.1
                                                    -16-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
  Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 17 of 21 Page ID #:17




 1        COUNT III: TRADE LIBEL / INJURIOUS FALSEHOOD / PRODUCT
 2                                       DISPARAGEMENT
 3               82.   Plaintiffs repeat and reallege each and every allegation contained above
 4 and below as though fully set forth herein.
 5               83.   The Statements unjustly and unlawfully disparage the products and
 6 services offered by Plaintiffs through known falsehoods that have resulted in injury
 7 to Plaintiffs and which were intended to cause such injury. The Statements were
 8 disparaging because they are false and misleading and were made to influence
 9 potential purchasers to refrain from buying Plaintiffs’ products.
10               84.   Defendants knew that the Statements were false and/or published the
11 Statements in reckless disregard of their falsity.
12               85.   In publishing the Statements, Defendants intended for the Statements to
13 result in harm to Plaintiffs’ pecuniary interests.
14               86.   Plaintiffs have incurred significant economic losses including lost
15 profits, online remediation, and mitigation related costs and out-of-pocket-expenses.
16               87.   Because Defendants acted willfully, maliciously, wantonly, and
17 unlawfully, Plaintiffs seek exemplary and/or punitive damages in addition to actual
18 damages in order to dissuade Defendants from pursuing a similar course of conduct,
19 and to discourage other people from engaging in similar conduct, in the future.
20                        COUNT IV: UNFAIR BUSINESS PRACTICES
21                               (Bus. & Prof. Code §§ 17200 et seq.)
22               88.   Plaintiffs repeat and reallege each and every allegation contained above
23 and below as though fully set forth herein.
24               89.   Defendants’ publication of the Statements constitutes an unlawful,
25 unfair, deceptive, misleading, and/or fraudulent business practice.
26               90.   Publication of the Statements is unfair in that it threatens an incipient
27 violation of federal and/or state antitrust laws, including but not limited to the ones
28 listed above, and/or violates the underlying policy of antitrust laws by perpetuating
     4757595.1
                                                   -17-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
  Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 18 of 21 Page ID #:18




 1 false information to discourage customers from engaging with Plaintiffs’ business
 2 and products, and the Statements significantly threaten and/or harm competition.
 3               91.   Publication of the Statements was fraudulent in that the public was
 4 likely to be deceived by the Statements by posing as a customer and mothers
 5 currently having issues with breastfeeding.
 6               92.   In publishing the Statements, Defendants intended for the Statements to
 7 result in significant harm to competition and to Plaintiff’s pecuniary interests.
 8               93.   Plaintiffs have been injured in fact by Defendants’ Statements and have
 9 incurred significant economic losses including lost profits, online remediation, and
10 mitigation related costs and out-of-pocket-expenses. Plaintiffs have ownership
11 interests in any profits wrongfully obtained by Defendants as a result of the
12 Statements, the full amount of which will be proven at trial.
13               94.   Plaintiffs additionally seek injunctive relief to prohibit the publication
14 of similar Statements by Defendants in the future.
15               95.   Because Defendants acted willfully, maliciously, wantonly, and
16 unlawfully, Plaintiffs seek exemplary and/or punitive damages in addition to actual
17 damages in order to dissuade Defendants from pursuing a similar course of conduct,
18 and to discourage other people from engaging in similar conduct, in the future.
19                               COUNT V: FALSE ADVERTISING
20                               (Bus. & Prof. Code §§ 17500 et seq.)
21               96.   Plaintiffs repeat and reallege each and every allegation contained above
22 and below as though fully set forth herein.
23               97.   Defendants knowingly disseminated the Statements to the public in
24 California and the World via the Internet.
25               98.   Defendants’ Statements are untrue and/or misleading in that
26 Defendants represented themselves as actual customers of PlaintiffS, rather than
27 market competitors, and falsely asserted they had utilized Plaintiffs’ products and
28 professional services with adverse health effects resulting from such use.
     4757595.1
                                                   -18-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
  Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 19 of 21 Page ID #:19




 1               99.    Defendants made the Statements with the intent to induce the public
 2 and potential customers to enter into certain obligations with Defendants and refrain
 3 from entering into obligations with the Plaintiffs, i.e. to purchase Defendants’
 4 products and services rather than Plaintiffs’ products and services.
 5               100. The Statements were of such a nature that were likely to deceive
 6 reasonable members of the public by credibly posing as customers and mothers
 7 experiencing issues with breastfeeding.
 8               101.   Defendants made the Statements with the intent to deceive members of
 9 the public and cause significant harm to Plaintiffs’ pecuniary interests.
10               102. Upon information and belief, members of the public believed and relied
11 upon Defendants’ representations in the Statements, specifically that Plaintiffs’
12 products decreased Defendants’ milk production, that Plaintiffs were unprofessional
13 and rude to customers, that Defendants’ own products immediately rectified any
14 decreases or lack of supply, and Defendants provide unparalleled customer service.
15               103. Plaintiffs have been injured in fact by Defendants’ Statements and have
16 incurred significant economic losses including lost profits, online remediation, and
17 mitigation related costs and out-of-pocket-expenses. Plaintiffs have ownership
18 interests in any profits wrongfully obtained by Defendants as a result of the
19 Statements, the full amount of which will be proven at trial.
20                                      PRAYER FOR RELIEF
21               WHEREFORE, Plaintiffs respectfully request that the Court enter judgment
22 in favor of Plaintiffs and against Defendants, and award the following relief to
23 Plaintiffs and against Defendants:
24               1.     Actual and/or compensatory damages, statutory damages, and
25 exemplary or punitive damages where available, with the exact amount to be proven
26 at trial;
27               2.     Profits earned by Defendants;
28
     4757595.1
                                                   -19-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
  Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 20 of 21 Page ID #:20




 1               3.   Restitution of lost profits resulting from Defendants’ unfair trade
 2 practices;
 3               4.   A permanent injunction halting the continued dissemination of the
 4 publications and libelous statements of and concerning Plaintiffs, and further
 5 ordering Defendants to remove the Statements or any same or similar statements
 6 published by Defendants from the Internet and request Google, Bing, Yahoo!, and
 7 other search engine providers to remove the Statements from their respective search
 8 results.
 9               5.   Reasonable attorneys’ fees;
10               6.   Costs of this action;
11               7.   Pre- and post-litigation interest at the maximum rate provided by law;
12 and
13               8.   For any and all other relief, at law or in equity, both general and
14 special, to which the Court determines Plaintiffs are justly entitled.
15
16 DATED: September 3, 2021                   WOLF, RIFKIN, SHAPIRO,
                                              SCHULMAN & RABKIN, LLP
17
18
19
                                              By: /s/ Max Wellman
20                                                MAX N. WELLMAN
                                              Attorneys for Plaintiffs JOE FEEHAN, LUNA
21
                                              AZIZ, and LEGENDAIRY MILK, LLC
22
23
24
25
26
27
28
     4757595.1
                                                    -20-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
  Case 8:21-cv-01451 Document 1 Filed 09/03/21 Page 21 of 21 Page ID #:21




 1                                  REQUEST FOR JURY TRIAL
 2               Plaintiff hereby demands a trial of this action by jury of all issues that may be
 3 tried to the jury.
 4               Respectfully Submitted,
 5 DATED: September 3, 2021                    WOLF, RIFKIN, SHAPIRO,
                                               SCHULMAN & RABKIN, LLP
 6
 7
 8
                                               By: /s/ Max Wellman
 9                                                 MAX N. WELLMAN
                                               Attorneys for Plaintiffs JOE FEEHAN, LUNA
10
                                               AZIZ, and LEGENDAIRY MILK, LLC
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     4757595.1
                                                     -21-
        COMPLAINT FOR DEFAMATION, UNFAIR TRADE PRACTICES, AND VIOLATIONS OF LANHAM ACT
